J. A29012/16
                           2016 PA Super 285
TIANA PETTY, INDIVIDUALLY AND AS   :           IN THE SUPERIOR COURT OF
PARENT AND NATURAL GUARDIAN OF     :                PENNSYLVANIA
TATIANA SMITH, A MINOR, AND ROSHINA:
GLOVER AND TASHARA HANCOCK,        :
INDIVIDUALLY AND AS PARENT AND     :
NATURAL GUARDIAN OF TARYN FOWLER, :
A MINOR,                           :
                                   :
                     Appellants    :
                                   :
          v.                       :
                                   :
FEDERATED MUTUAL INSURANCE         :
COMPANY,                           :
                                   :
                     Appellee      :           No. 193 WDA 2016

            Appeal from the Judgment Entered January 21, 2016
               In the Court of Common Pleas of Erie County
                     Civil Division at No.: 13239 of 2014

BEFORE: DUBOW, J., MOULTON, J., and MUSMANNO, J.

OPINION BY DUBOW, J.:                          FILED DECEMBER 14, 2016

     Tiana Petty, Tatiana Smith, Roshina Glover, Tashara Hancock, and

Taryn Fowler (“Appellants”) appeal from the January 21, 2016 Judgment

entered by the Erie County Court of Common Pleas after granting the Motion

for Judgment on the Pleadings filed by Federated Mutual Insurance Company

(“Appellee”). After careful review of the record and relevant statutory and

case law, we affirm.

     The trial court stated the relevant facts in its Pa.R.A.P. 1925(a)

Opinion as follows:

     On September 1, 2012, Appellants were involved in a motor
     vehicle collision while passengers in a vehicle owned by
     McQuillen       Chevrolet-Buick-Pontiac-GMC Truck,   Inc.
J. A29012/16


      (“McQuillen”). [Appellants] were injured as a result of the
      collision and brought suit against Kelley Cooley, the driver of the
      other vehicle involved in the collision. Cooley was insured by
      State Farm at the time and that suit resulted in a settlement for
      the limit of Cooley’s insurance policy.

      [Appellants] sought underinsured motorist (“UIM”) coverage
      from Appellee under McQuillen’s automobile policy. Appellee
      denied UIM coverage, asserting McQuillen rejected it by signing
      an Underinsured Motorist Protection Waiver Form.

      Appellants filed a Complaint for Declaratory Judgment[1] seeking
      un[der]insured motorist benefits under McQuillen’s insurance
      policy, arguing the form signed by the McQuillen representative
      did not fulfill the statutory requirements set forth under 75
      Pa.C.S.[] § 1731(c) and therefore the UIM coverage was never
      waived.      Appellants contend a UIM waiver form must
      “absolutely” comply on a verbatim basis or there is no waiver.

      On September 8, 2015, Appellee filed a Motion for Judgment on
      the Pleadings. On October 8, 2015, Appellants filed a Response
      to [Appellee’s] Motion for Judgment on the Pleadings and
      Counter[-]Motion for Judgment on the Pleadings.

      After oral argument, Appellee’s Motion was granted and
      Appellants’ Motion was denied by Order dated January 1[3],
      2016.

Trial Court Opinion, dated 2/29/16, at 1-2.

      Appellants filed a Notice of Appeal on February 4, 2016.      Appellants

and the trial court complied with Pa.R.A.P. 1925.

      Appellants Tiana Petty (“Petty”) and Tatiana Smith (“Smith”) present

the following issues for our review:


1
  Appellants Petty and Smith filed a declaratory judgment action followed by
Appellants Glover, Hancock and Fowler filing a separate declaratory
judgment action. The trial court consolidated the actions on Appellee’s
uncontested motion.



                                       -2-
J. A29012/16


      A. Did Federated’s “REJECTION OF UNDERINSURED MOTORIST
      PROTECTION” form fail to specifically comply with the
      requirements of § 1731 of the MVFRL because Federated added
      the phrase “Option 2” to the heading, replaced the term
      “protection” with the term “coverage” in the heading, added an
      “s” to the end of “motorist” and changed the proximal
      relationship of the statutory language by “boxing” a portion of
      the form?

            1. Did the lower court err in holding that “specific
            compliance” as required by 75 Pa.C.S.[] § 1731
            permitted Federated to deviate from the form
            identified in the statute?

            2. Did the lower court err when it conducted a
            substantive analysis of Federated’s deviations from
            the statutorily mandated language?

      B. Did the lower court err when it improperly considered
      traditional contract principles when interpreting the statutory
      requirements of 75 Pa.C.S.[] § 1731?

Brief for Appellants Smith and Petty at 3.

      Appellants Roshina Glover (“Glover”), Tashara Hancock (“Hancock”),

and Taryn Fowler (“Fowler”) filed a separate brief, raising essentially the

same issues and two additional claims worded as follows:

      1. Whether the trial court erred in ruling that Appellee, insurance
      carrier’s Rejection Form for waiving Underinsured Motorist (UIM)
      Protection was specifically compliant with 75 Pa.C.S. § 1731(c)
      and not void when Appellee’s Rejection Form had multiple
      deviations as follows:

            a. added the phrase “Option 2” to the heading;
            b. replaced the term “Protection” with the term
            “Coverage” in the heading;
            c. added an “s” to the end of the word “motorist”;
            d. changed the proximal relation of the statutory
            language by “boxing” a portion of the form; and
            e. failed to use “prominent type” (i.e. all capital
            letters) and “prominent location” (i.e. center


                                     -3-
J. A29012/16


            justification) in the heading of its Rejection Form as
            per the statutory mandates under 75 Pa.C.S. §
            1731(c.1).

      2. Whether the trial court erred in holding that “specific
      compliance” as required by 75 Pa.C.S. § 1731(c.1) did not
      require Appellee’s Rejection Form to absolutely or strictly comply
      with the statutorily prescribed Rejection Form set forth in the
      Motor Vehicle Financial Responsibility Law (MVFRL)?

      3. Whether the trial court erred in conducting a substantive
      analysis of the multiple deviations in Appellee’s Rejection Form
      as compared to the statutorily mandated Rejection Form for
      waiving Underinsured Motorist (UIM) Protection instead of
      recognizing that deviations from the statutory Rejection Form
      existed and thereby concluding that the Rejection Form did not
      specifically comply with the statute, thus making the
      Waiver/Rejection “void” under 75 Pa.C.S. § 1731(c.1)?

      4. Whether the trial court erred in improperly considering
      contract   principles    when    interpreting the statutory
      requirements of 75 Pa.C.S. § 1731(c.1)?

      5. Whether the trial court erred in finding and ruling that a
      party which is not involved in this lawsuit (McQuillen
      Chevrolet[-]Buick[-]Pontiac[-]GMC Truck, Inc.) knowingly
      understood and signed Appellee’s Rejection Form for
      waiving Underinsured Motorist Protection, thus relieving
      Appellee, insurance carrier, of its obligation to specifically comply
      with the Rejection Form as prescribed under § 1731(c)?

Brief for Appellants Glover, Hancock, and Fowler at 3 (emphasis in original).

     In reviewing the grant of a Motion for Judgment on the Pleadings, we

apply the following standard and scope of review.

     As our Supreme Court has explained, appellate review of a trial
     court’s decision to grant or deny judgment on the pleadings is
     limited to determining whether the trial court committed an error
     of law or whether there were facts presented which warrant a
     jury trial.   In conducting this review, we look only to the
     pleadings and any documents properly attached thereto.
     Judgment on the pleadings is proper only where the pleadings


                                      -4-
J. A29012/16


     evidence that there are no material facts in dispute such that a
     trial by jury would be unnecessary.

     In passing on a challenge to the sustaining of a motion for
     judgment on the pleadings, our standard of review is limited. We
     must accept as true all well pleaded statements of fact of the
     party against whom the motion is granted and consider against
     him only those facts that he specifically admits.

John T. Gallaher Timber Transfer v. Hamilton, 932 A.2d 963, 967 (Pa.

Super. 2007) (quotation and citation omitted).

      The issues raised by Appellants challenge McQuillen’s waiver of UIM

protection.    Pursuant to the Motor Vehicle Financial Responsibility Law

(“MVFRL”), an insured who desires to waive UIM coverage must sign a

rejection form. 75 Pa.C.S. § 1731. Any UIM coverage rejection form must

state as follows:

       REJECTION OF UNDERINSURED MOTORIST PROTECTION

      By signing this waiver I am rejecting underinsured motorist
      coverage under this policy, for myself and all relatives residing in
      my household. Underinsured coverage protects me and relatives
      living in my household for losses and damages suffered if injury
      is caused by the negligence of a driver who does not have
      enough insurance to pay for all losses and damages.                I
      knowingly and voluntarily reject this coverage.

      ___________________________
      Signature of First Named Insured

      ___________________________
      Date

      (c.1) Form of waiver.--Insurers shall print the rejection forms
      required by subsections (b) and (c) on separate sheets in
      prominent type and location. The forms must be signed by the
      first named insured and dated to be valid. The signatures on the
      forms may be witnessed by an insurance agent or broker. Any


                                     -5-
J. A29012/16


     rejection form that does not specifically comply with this section
     is void. If the insurer fails to produce a valid rejection form,
     uninsured or underinsured coverage, or both, as the case may
     be, under that policy shall be equal to the bodily injury liability
     limits. On policies in which either uninsured or underinsured
     coverage has been rejected, the policy renewals must contain
     notice in prominent type that the policy does not provide
     protection against       damages    caused by      uninsured or
     underinsured motorists. Any person who executes a waiver
     under subsection (b) or (c) shall be precluded from claiming
     liability of any person based upon inadequate information.

75 Pa.C.S. § 1731(c)-(c.1).

     Appellee’s Waiver Form provided to, and signed by, McQuillen as the

insured provided:

     PENNSYLVANIA      COMMERCIAL       AUTOMOBILE
     UNDERINSURED MOTORISTS COVERAGE OPTION FORM

                                *     *     *

     Option 2. Rejection of Underinsured Motorists Coverage

     By signing this waiver I am rejecting underinsured motorist
     coverage under this policy, for myself and all relatives residing in
     my household. Underinsured coverage protects me and relatives
     living in my household for losses and damages suffered if injury
     is caused by the negligence of a driver who does not have
     enough insurance to pay for all losses and damages.                I
     knowingly and voluntarily reject this coverage.

     ___________________________                      _____________
     Signature of First Named Insured                      Date


McQuillen UIM Waiver Form, dated 5/18/12.

     This waiver signed by McQuillen contains a verbatim recitation of the

language used in 75 Pa.C.S. § 1731(c).




                                    -6-
J. A29012/16


      In reviewing the application of statutory requirements, “[c]ourts [ ]

must not interpret a statute in a manner that leads to an absurd result.”

C.B. v. J.B., 65 A.3d 946, 953 (Pa. Super. 2013).

      Appellants aver that “any reasonable evaluation of the Rejection Form

at issue evidences discrepancies and deviations from the Section 1731(c)

Rejection Form language and format to such an extent that the [form]

should be concluded to be ‘void’.”        Appellant’s Brief at 8-9 (emphasis in

original). As the trial court observed:

      [Appellants] do not argue the body of the waiver [signed by
      McQuillen] violates the statutory requirement. . . . [Appellants]
      also do not contend the cited differences in the form McQuillen
      signed resulted in confusion or an uninformed waiver.
      Appellants conceded McQuillen intended to opt out or waive UIM
      coverage by its representative signing the form.”

Trial Court Opinion, dated 1/13/16, at 3.

      The trial court provided a thorough analysis of each of the differences

cited by Appellants before finding that the language of Appellee’s Waiver

Form specifically complied with Section 1731(b).           The court properly

determined that “[t]he differences cited by [Appellants] are hyper-technical

and do not cause confusion or result in an uninformed waiver.” Trial Court

Opinion, dated 1/13/16, at 7. The trial court concluded:

      To allow a third party, who is not a party to the insurance
      contract and paid no premium, to utilize minor deviations in the
      waiver form to defeat the intent of the contractual parties does
      not promote justice and violates a fundamental tenet of contract
      law—that the intent of the parties controls.

Id.


                                     -7-
J. A29012/16


      Our review of the record indicates that the trial court’s decision to

grant judgment on the pleadings was not an error of law.       The waiver at

issue specifically complied with 75 Pa.C.S. § 1731(c) and the trial court

properly and thoroughly analyzed each of Appellants’ challenged deviations.

As the court concluded, the four2 deviations Appellants cite had no impact on

the Waiver Form’s validity and amounted to inconsequential niggles. Even

accepting as true “all well pleaded statements of fact” of Appellants, the

party against whom the motion was granted, and “consider[ing] against

[them] only those facts that they specifically admitted,” we conclude that

the trial court properly found that “there are no material facts in dispute”

and a trial by jury is unnecessary. Hamilton, 932 A.2d at 967.

      Appellants also aver that the trial court’s passing reference to the

“intent of the parties” shows that the court “improperly consider[ed] contract

principles when interpreting the statutory requirements of 75 Pa.C.S. §

1731(c) and (c.1).”     Appellant’s Brief at 11 (emphasis removed).       We

disagree.   The court’s reference to the intent of the contractual parties is

consistent with fundamental tenets of statutory construction.      The court

properly used the reference to disabuse Appellants of the notion that the


2
  Appellants Glover, Hancock, and Fowler raised a fifth claim as issue 1(e)
concerning the failure to use prominent type and place the heading in a
prominent location. Appellants have waived this claim by failing to present
this argument to the trial court. See Pa.R.A.P. 302(a) (“Issues not raised in
the lower court are waived and cannot be raised for the first time on
appeal.”).



                                    -8-
J. A29012/16


“absurd result” they suggested—that as unrelated third parties, they should

be allowed to interfere with the clear intentions of two contracting parties—

would be permissible under the circumstances. C.B., supra at 953.

     Based on the foregoing, we conclude that the trial court did not

commit an error of law in granting Appellee’s Motion for Judgment on the

Pleadings, and there are no facts presented which would warrant a jury trial.

Accordingly, we affirm.3

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/14/2016

3
  As Appellee suggests, we could also affirm the trial court’s Order on an
alternate basis. See Appellee’s Brief at 27 n.12; Liberty Mut. Ins. Co. v.
Domtar Paper Co., 77 A.3d 1282, 1286 (Pa. Super. 2013) (noting this
Court’s authority to affirm for any valid reason of record). The alternate
basis suggested by Appellee is that Appellants have no legally cognizable
claim for UIM benefits because they “are not the named insureds on the
policy at issue.” Appellee’s Brief at 27-28. We agree. A claim for UIM
benefits under a policy to which the injured person is not a signatory would
be considered under principles pertaining to third party beneficiaries. Egan
v. USI Mid-Atlantic, Inc. 92 A.3d 1, 20 (Pa. Super. 2014). However, “one
may not create UM/UIM coverage where none exists.” Here, McQuillen was
the named insured and it had properly elected not to have UIM coverage.
Because Appellants were not named insureds, and McQuillen had properly
waived UIM coverage, Appellants had no legally cognizable claim to a UIM
benefit that did not exist.



                                    -9-
J. A29012/16




               - 10 -